Citation Nr: 1138956	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected death pension benefits.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from April 1941 to January 1942.  The Veteran died in March 2006.  The present appellant, Ms. SAJ, is one of the Veteran's surviving daughters; the claim on appeal has been pursued on the appellant's behalf by her sister, Ms. ER.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010 the Board issued a decision that denied service connection for the cause of the Veteran's death and also denied entitlement to Dependency and Indemnity Compensation (DIC).  The Board's action remanded the issue of entitlement to nonservice-connection death pension benefits to the RO for further development, and the file has now been returned to the Board for further appellate review.

 
FINDING OF FACT

During the entire period under review the appellant's unearned income has exceeded the VA maximum annual pension rate.


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1542 (2002 & Supp. 2011); 38 C.F.R. §§ 3.24, 3.272 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board reviewed the case in June 2009 and found the appellant had not been provided adequate notice, and remanded the case to the RO for the purpose of providing corrective notice.  The RO provided corrective notice by letter in October 2009, and the appellant had ample opportunity to respond before the RO's most recent readjudication in July 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (stating that a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Further, there is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  

The Board also finds VA has complied with its duty to assist the appellant in the development of the claim.  The appellant has been advised that resolution of the appeal turns on the amount of unearned income she receives annually, and she has responded by providing the required information.  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Applicable Statutes and Regulations

VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542.
 
The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined. For the purpose of claiming eligibility under Title 38 a  "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

In cases where there is no personal custodian (i.e., there is no person who has the legal right to exercise parental control and responsibility of the child's welfare) or the child is in the custody of an institution, pension shall be paid to the child at the annual rate specified in 38 U.S.C. § 1542, as increased from time to time under 38 U.S.C. § 5312, reduced by the amount of the child's countable annual income.  38 C.F.R. § 3.24(b).

Pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under 38 C.F.R. § 3.23(a)(5) and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b), whichever is less.  38 C.F.R. § 3.24(c).  

Analysis

Evidence of record shows the appellant SAJ, who is the child of the Veteran, was born in December 1962; she was thus 44 years old at the time of the Veteran's death.

Historically, during the Veteran's lifetime a "helpless child" claim was submitted by SAJ's mother in December 1975, when SAJ was 13 years old; the RO responded by a letter in January 1976 stating that determination of "helpless child" is contingent on helplessness at age 18, and advised her to submit evidence of helplessness just prior to SAJ's 18th birthday.  During the Veteran's lifetime VA paid "helpless child" benefits for only one child, a daughter CAJ who died in December 1990.  In February 1991 the Veteran applied for "helpless child" benefits for two persons: a son HJ, Jr., and a daughter SAJ, the present appellant who was then 26 years old.  The claim was denied because the Veteran failed to provide the required documentation regarding whether either claimed beneficiary had been helpless at age 18.  At the time of the Veteran's death in March 2006 VA was not paying "helpless child" benefits for any of the Veteran's children, including SAJ.

The instant claim for benefits was submitted in SAJ's behalf by Ms. ER, who is SAJ's sister.  As documented in correspondence of record from the Social Security Administration (SSA), Ms. ER receives SAJ's SSA Survivor Benefits because SAJ has a mental disability that prevents her from administering her own funds.  

The rating decision on appeal denied death pension to SAJ based on the RO's determination that SAJ's annual SSA income of $3,240.00 exceeded the current income threshold of $1,806.00 for a surviving child.  

In her NOD, submitted in September 2006, Ms. ER asserted the deceased Veteran's SSA income had seamlessly transferred to his child after his death, and that VA pension should do likewise.  Ms. ER also asserted the Veteran had done nothing for SAJ during his lifetime and that SAJ is therefore morally entitled to continuation of the Veteran's nonservice-connected pension.  Finally, she asserted that the SSA income received by SAJ is inadequate for her needs.

In her substantive appeal, submitted in February 2008, Ms. ER stated that SAJ and her brother HJ, Jr., live together is a house they inherited from their mother.  Ms. ER lives in a house nearby and provides daily care to SAJ, including paying the household expenses.   

The Board reviewed the case in September 2010 and found the RO had apparently accepted the evidence of record as sufficient to establish SAJ as the "child" of the Veteran under 38 U.S.C.A. § 101 and 38 C.F.R. §§ 3.57 as cited above.  Accordingly, the only issue for resolution is the narrow issue of whether the appellant satisfied the income requirements for death pension eligibility.  The case was therefore remanded to the RO to determine whether ER is the appellant's legal guardian, which would determine the correct income limit to be applied.

In compliance with the instructions of the Board's remand, the RO sent a letter to the appellant (in care of Ms. ER) in February 2011 asking for income information for both ER and SAJ for the years 2006-2010, as well as for evidence indicating whether Ms. ER is the appellant's legal guardian or fiduciary.  Ms. ER responded to the RO in March 2011 that she is the appellant's sister, not her mother, and that her own income is not relevant to the issue on appeal.  The Board accordingly concludes that Ms. ER is not the legal guardian or fiduciary of the appellant, and that 38 C.F.R. § 3.24(b) applies in this case.

The income information submitted by Ms. ER in February 2011 shows the appellant SAJ had the following unearned income since 2006.  From March 2006, her SSA Survivor Benefit was $3,240.00; VA maximum annual benefit for the period was $1,806.00.  From December 2006 her SSA Survivor Benefit was $3,348.00; VA maximum annual benefit during the period was $1,866.00.  From December 2007 her SSA Survivor Benefit was $3,432.00; VA maximum annual benefit during the period was $1,909.00.  Finally, from December 2008 her SSA Survivor Benefit was $3,642.00; the VA maximum annual benefit during the period was $2,020.00.  Thus, for each year documented in the record, the appellant's unearned income has exceeded the VA maximum annual pension rate, and no pension is payable.

The Board acknowledges the contention of Ms. ER that the Veteran received a VA pension during his lifetime but failed to provide for his children.  While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  In this case, the controlling regulations clearly provide that death pension benefits may not be paid to a helpless child whose income exceeds a specified amount, as the appellant's income clearly does.  Accordingly, the claim must be denied as a matter of law.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


